NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE




                            IN RE: MH2020-001988



                            No. 1 CA-MH 20-0038
                               FILED 10-29-2020


         Appeal from the Superior Court in Maricopa County
                        No. MH2020-001988
     The Honorable Steven K. Holding, Judge Pro Tempore (retired)

                                  AFFIRMED


                                   COUNSEL

Maricopa County Legal Defender’s Office, Phoenix
By Anne Phillips
Counsel for Appellant

Maricopa County Attorney’s Office, Phoenix
By Anne C. Longo
Counsel for Appellee
                          IN RE: MH2020‑001988
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the Court’s decision, in which Presiding
Judge James B. Morse Jr. and Judge Maria Elena Cruz joined.


M c M U R D I E, Judge:

¶1           Appellant appeals a superior court treatment order requiring
him to undergo involuntary inpatient treatment for up to 180 days. For the
following reasons, we affirm the court’s order.

             FACTS1 AND PROCEDURAL BACKGROUND

¶2            On March 2, 2020, two City of Phoenix police officers
responded to a call of a subject with a knife at a Greyhound bus station.
When the officers arrived, they found the Appellant sitting alone reading
in the station’s cafeteria area. Upon questioning by one of the officers,
Appellant made several rambling, incoherent statements. However, he
admitted to drawing a knife to protect himself from people he believed
were following him. The bus station’s security personnel had wrestled the
knife away from Appellant after he displayed it. The officers retrieved
Appellant’s knife. Based on their observations and the discussions with the
other witnesses, the officers took Appellant for a mental-health evaluation
at Urgent Psychiatric Care (“UPC”). While transporting and admitting
Appellant to UPC, the officers again observed Appellant make rambling,
incoherent statements. Following a screening evaluation, the Deputy
Medical Director of UPC petitioned for a court-ordered evaluation of
Appellant, which the court granted.

¶3            Over the next two days, Dr. Raghu Devabhaktuni and
Dr. John Kingsley separately evaluated Appellant. In his evaluation,
Dr. Devabhaktuni noted that upon admission, Appellant had tested
positive for methamphetamine, amphetamine, and THC, but opined that
Appellant’s behaviors were “indicative of psychiatric illness, rather than his
past medical problems.” While interviewing Appellant, Dr. Devabhaktuni
observed Appellant’s speech “was disorganized, pressured, tangential with


1      We view the facts in the light most favorable to upholding the court’s
ruling. In re MH2009-002120, 225 Ariz. 284, 290, ¶ 17 (App. 2010).



                                      2
                          IN RE: MH2020‑001988
                           Decision of the Court

flight of ideas,” and that his “thought process was disorganized, [and]
easily distracted.” He also observed that Appellant “voiced paranoid ideas”
and “displayed behavior highly suggestive of internal stimulation, having
auditory and visual hallucinations.”

¶4            Dr. Devabhaktuni also noted Appellant displayed symptoms
such as “agitation, pulling out a knife, threatening behaviors, mood swings,
paranoia, hallucinations, . . . poor impulse control and self-destructive
behaviors.” Finally, Dr. Devabhaktuni recounted that Appellant admitted
to being previously hospitalized in 1987 for a nervous breakdown.
Appellant stated he had been on medication for over 10 years for his nerves
but stopped taking his medications and did not believe he needed further
treatment.

¶5            Based on his findings and observations, Dr. Devabhaktuni
diagnosed Appellant with Bipolar I disorder, mixed episode with psychotic
features, and amphetamine- and cannabis-use disorders. The doctor
concluded Appellant was a danger to self and others and persistently or
acutely disabled. Based on his diagnosis, Dr. Devabhaktuni recommended
Appellant undergo involuntary psychiatric treatment.

¶6            During his evaluation and interview with Appellant,
Dr. Kingsley found Appellant’s thought process to be “mildly
disorganized.” Dr. Kingsley noted that although Appellant “denied
perceptual disturbances or psychosis, he talked about religious themes,
evil, and spirits,” and “appeared suspicious and paranoid.” When
Dr. Kingsley questioned Appellant, he acknowledged his psychiatric
treatment in 1987 but denied having a mental illness or needing medication.
Finally, while Dr. Kingsley noted Appellant’s history of substance abuse,
he opined that “no general medical condition [was] thought to be
responsible for [Appellant’s] psychiatric presentation.”

¶7           Based upon his observations, Dr. Kingsley found that
Appellant presented “with a disturbance of thought and mood with
prominent psychotic symptoms.” Dr. Kingsley diagnosed Appellant with
Unspecified Schizophrenia Spectrum and Other Psychotic Disorder.
Dr. Kingsley found Appellant was a danger to others and persistently or
acutely disabled and recommended Appellant undergo involuntary
treatment.

¶8          Dr. Devabhaktuni petitioned for court-ordered treatment,
alleging Appellant was a danger to others and persistently or acutely
disabled due to a mental disorder. See Ariz. Rev. Stat. (“A.R.S.”)



                                     3
                           IN RE: MH2020‑001988
                            Decision of the Court

§ 36-540(A). Attached to the petition were Dr. Devabhaktuni’s and
Dr. Kingsley’s affidavits detailing their evaluations, findings, and
recommendations.

¶9            At the beginning of the court hearing, the parties stipulated
to the physicians’ affidavits’ admission. The court then heard testimony
from the two officers, who each recounted their observations of Appellant’s
behavior and the bus station’s events. Appellant did not offer expert
testimony to rebut the doctors’ findings but testified about his assessment
of his mental health and version of the bus station’s events. Appellant
denied that he had made many of the statements attributed to him by the
officers and evaluating physicians.

¶10           The court dismissed the danger-to-others allegation but
found clear and convincing evidence that Appellant was persistently or
acutely disabled due to a mental disorder and needed but was unwilling or
unable to accept voluntary psychiatric treatment. The court ordered
Appellant to undergo involuntary inpatient treatment for up to 180 days.
Appellant appealed, and we have jurisdiction under A.R.S.
§§ 12-120.21(A)(1) and 36-546.01.

                                DISCUSSION

¶11            As a threshold matter, the State asserts this case is moot
because the 180-day period of treatment ordered by the court has passed.
Appellate courts generally do not consider moot questions. Slade v.
Schneider, 212 Ariz. 176, 179, ¶ 15 (App. 2006). We may address an
otherwise moot order, however, if it presents an issue “capable of repetition
yet evading review” or “if the consequences of that order will continue to
affect a party.” Cardoso v. Soldo, 230 Ariz. 614, 617, ¶¶ 5, 9 (App. 2012). Given
the possibility that Appellant may face involuntary treatment in the future
and      the   potential     collateral    consequences        of   having     an
involuntary-treatment order on his record, we find both exceptions apply
and consider the appeal’s merits. See In re MH2011-000914, 229 Ariz. 312,
314, ¶ 6, n.5 (App. 2012) (citing In re MH2007-001236, 220 Ariz. 160, 165,
¶ 12, n.3 (App. 2008)).

¶12           Appellant’s sole argument on appeal is that the evidence
presented at the hearing was insufficient to establish that he had a mental
disorder. Appellant asserts his condition was caused by methamphetamine
abuse, and he “did not need psychiatric mental health treatment and forced
medications.” We review an involuntary-treatment order “to determine
whether it is supported by substantial evidence” and will not set aside the



                                       4
                           IN RE: MH2020‑001988
                            Decision of the Court

court’s findings “unless they are clearly erroneous or unsupported by any
credible evidence.” In re Mental Health Case No. MH 94-00592, 182 Ariz. 440,
443 (App. 1995).

¶13             Under A.R.S. § 36-540(A), the superior court shall order an
individual to undergo involuntary mental-health treatment if it “finds by
clear and convincing evidence that the proposed patient, as a result of mental
disorder, is a danger to self, is a danger to others, has a persistent or acute
disability or a grave disability and is in need of treatment, and is either
unwilling or unable to accept voluntary treatment.” (Emphasis added.) A
mental disorder “means a substantial disorder of the person’s emotional
processes, thought, cognition or memory.” A.R.S. § 36-501(25). But it does
not include “conditions that are primarily those of drug abuse, alcoholism,
or intellectual disability, unless, in addition to one or more of these
conditions, the person has a mental disorder.” A.R.S. § 36-501(25)(a).

¶14           Here, the court explicitly found that Appellant’s condition
was not primarily the result of substance abuse but a mental disorder that
existed along with and was, perhaps, exacerbated by substance abuse. At
the end of the hearing, the court opined: “the doctors both addressed the
methamphetamine, amphetamine use and THC use. But the doctors
believe[d] putting that aside, [Appellant] still has a problem.” The court
further explained:

       I found by clear and convincing evidence that as a result of a
       mental disorder you are persistently or acutely disabled. I am
       distinguishing that from substance abuse and I believe the
       doctors say you have . . . what I used to refer to as a
       co-occurring disorder.

Substantial evidence within the record supports the court’s findings.

¶15            In their respective affidavits, both physicians who examined
Appellant acknowledged his substance-abuse history but concluded that
Appellant was persistently or acutely disabled due to a mental disorder.
Dr. Devabhaktuni diagnosed Appellant with Bipolar I disorder, mixed
episode with psychotic features. Dr. Devabhaktuni opined that without
treatment, “[Appellant] [would] continue to suffer from symptoms of
mental illness which [would] lead to even greater physical or emotional
harm.” (Emphasis added.) Concerning substance abuse, Dr. Devabhaktuni
noted Appellant’s positive tests and diagnosed Appellant with
amphetamine- and cannabis-use disorders but stated that “[Appellant’s]




                                      5
                          IN RE: MH2020‑001988
                           Decision of the Court

behaviors leading up to his admission are indicative of psychiatric illness,
rather than his past medical problems.”

¶16          Dr. Kingsley diagnosed Appellant with Unspecified
Schizophrenia Spectrum and Other Psychotic Disorder. He found that
Appellant “present[ed] with a disturbance of thought and mood with
prominent psychotic symptoms.” Dr. Kingsley further opined that there
was “no general medical condition thought to be responsible for
[Appellant’s] psychiatric presentation, and noted that drug and alcohol
abuse could “worsen the symptoms of schizophrenia spectrum illness.” He
recommended a dual-diagnosis approach for treatment to address
Appellant’s “primary disturbance of thought and mood and exacerbating
chemical dependency issues.” (Emphasis added.)

¶17            Given this record, the court was within its discretion to
conclude that Appellant was persistently or acutely disabled due to a
mental disorder, even if some of Appellant’s behaviors were caused or
exacerbated by substance abuse. See A.R.S. § 36-501(25)(a). We will not
disturb this conclusion by reweighing evidence. See In re Pima County
Mental Health No. MH-2010-0047, 228 Ariz. 94, 96, ¶ 7 (App. 2011) (“[T]o the
extent the trial court’s decisions in this regard require it to assess the
credibility of witnesses and weigh the relative strength of their testimony
in order to reach fact-based conclusions, we defer to the court.”).

                             CONCLUSION

¶18          We affirm the superior court’s involuntary treatment order.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       6